Citation Nr: 1601351	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 videoconference hearing.  A transcript of this hearing is of record.

In September 2015, the Veteran submitted additional evidence in support of his appeal.  The Veteran did not submit a waiver of review by the Agency of Original Jurisdiction; however, as the Board has decided to grant the Veteran's claim, the Board finds that the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

The issue of entitlement to a TDIU for extraschedular consideration for the period on appeal prior to June 23, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of June 24, 2011, and resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  



CONCLUSION OF LAW

As of June 24, 2011, the criteria for schedular TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the Board's favorable decision in granting a TDIU for the period as of June 24, 2011, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

TDIU

The Veteran contends that his service-connected disabilities, including service-connected bilateral knee disabilities, bilateral foot disabilities, and lumbar spine disability prevent him from securing or following substantially gainful employment.  He explained that since he became too disabled in April 2003, he has failed in his attempts to obtain employment, because he was physically unable to perform the duties required.  See January 2010 VA Form 21-8940.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. § 4.16(a).

The Veteran filed his claim for a TDIU on January 7, 2010.  

For the period on appeal prior to June 23, 2011, the Veteran's service-connected disabilities have a combined evaluation of 60 percent for: left knee chondromalacia, medial compartment osteoarthritis, and varus deformity status post arthroscopic partial medial meniscectomy and medial femoral chondroplasty as 20 percent disabling; chronic lumbar strain as 20 percent disabling; right knee degenerative joint disease (DJD) status post meniscectomy and chondroplasty as 10 percent disabling; right foot motor dysfunction as 10 percent disabling; left foot dysfunction as 10 percent disabling; bilateral tinnitus as 10 percent disabling; and noncompensable evaluations for status-post ligament injury of the right thumb; bilateral hearing loss; scar of the right thumb status post surgery; scar of the left knee status post surgery; and scar of the right knee status post arthroscopic surgery.  38 C.F.R. § 4.16(a).  At a combined 60 percent evaluation, from January 7, 2010 to June 23, 2011, the Veteran's service-connected disabilities do not satisfy the schedular requirements for a TDIU.  

However, as June 24, 2011, the Veteran's service-connected disabilities have a combined evaluation of 70 percent for: left knee chondromalacia, medial compartment osteoarthritis, and varus deformity status post arthroscopic partial medial meniscectomy and medial femoral chondroplasty as 20 percent disabling; chronic lumbar strain as 20 percent disabling; right knee DJD status post meniscectomy and chondroplasty as 30 percent disabling; right foot motor dysfunction as 10 percent disabling; left foot dysfunction as 10 percent disabling; bilateral tinnitus as 10 percent disabling; and noncompensable evaluations for status-post ligament injury of the right thumb; bilateral hearing loss; scar of the right thumb status post surgery; scar of the left knee status post surgery; and scar of the right knee status post arthroscopic surgery.  38 C.F.R. § 4.16(a).  The Veteran has six service-connected disabilities that affect the orthopedic body system.  Combined together, they result in a 60 percent evaluation; therefore, they satisfy the schedular criteria for one disability rated at 40 percent or more.  With a combined evaluation of 70 percent, the Veteran's service-connected disabilities satisfy the schedular requirements for a TDIU.  

The Board notes that the Veteran's evaluation for right knee DJD was reduced from 30 percent to 20 percent, effective July 15, 2013.  However, the reduced rating does not change the Veteran's combined 70 percent evaluation.  

For the period as of June 24, 2011, the Board finds that the following evidence is the most probative evidence as to the question of whether a TDIU is warranted.  In particular, the Board places weight upon the following: (1) a November 2011 VA examiner's conclusion that the Veteran was unable to work as a furniture mover, as heavy lifting, bending, stair climbing, and prolonged standing and walking worsened his bilateral knee pain; (2) reports from the Veteran during a July 2013 VA examination that both of his knees could give out at any time, that he used a cane for balance while walking, and that he used bilateral knee braces during the day; (3) a July 2013 VA examiner's finding that due to the Veteran's constant bilateral knee pain, which was worsened by walking, standing, bending, climbing stairs, or prolonged siting, performing most work would be difficult; (4) a July 2013 VA examiner's opinion that the Veteran's back pain was severe at times and his associated degenerative disk disease made bending, lifting, walking and prolonged standing or sitting painful and caused difficulty with some work conditions; (5) testimony during the September 2015 Board hearing that the Veteran had performed physical labor employment since his discharge, had not sought sedentary employment, because that was not his field, was unable to stand or sit for more than 30 minutes, and previously tried to obtain employment cutting grass and working for a school system, but was denied due to his disabilities; (6) a September 2015 statement from the Veteran's private treating physician, Dr. A.O., who noted that the Veteran had severe impairments due to his left knee osteoarthritis, right knee DJD, lumbar spine degenerative disc disease, and right and left foot motor dysfunction; and (7) the opinion of Dr. A.O. that the Veteran did not possess the physical capabilities to meet the demands of gainful employment, that he did not meet the standards of employment at even a sedentary level of exertion, and that he was not capable of successful completion of any tasks at any level of employment.  

Based on a careful review of the evidence related to the Veteran's service-connected disabilities and their functional effects, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantial gainful employment due to the effects of his orthopedic service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to perform physical labor or sedentary work, due to constant pain in his knees, back, and feet.  Therefore, the Board concludes that a TDIU is warranted.  


ORDER

As of June 24, 2011, entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is granted. 


REMAND

For the period on appeal prior to June 23, 2011, the Veteran's service-connected disabilities do not satisfy the schedular requirements for a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), and an extraschedular rating under 38 C.F.R. § 3.321(b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Id.   

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court held that where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

For the period on appeal prior to June 23, 2011, the Board finds that the following evidence is the most probative evidence as to the question of whether referral for extraschedular consideration of a TDIU is warranted.  In particular, the Board places weight upon the following: (1) a January 7, 2010 VA Form 21-8940 which reflects that the Veteran's prior work experience consisted of working as a warehouse man that he left because of his disability; that he completed high school and had no other education or training; and that he tried to obtain employment in 2008 working in a warehouse for a truck company, but he was not hired, because he was unable to perform the duties; (2) October 2011 statements from potential employers that explain that the Veteran had applied for positions in 2005 and 2006, but his back and bilateral knee problems made the Veteran unsuitability to perform duties which required lifting and standing (e.g., lifting equipment, marking game fields, disengaging bleachers, filling in as a game official, mowing grass, weed-eating, and raking); (3) a May 2010 VA audiological examination which documents that the Veteran had worked as a furniture mover for 13 years; (4) reported statements during a May 2010 VA General Medical examination that due to the Veteran's service-connected bilateral knee disabilities, bilateral foot disabilities, lumbar spine disability, and right thumb disability, he was unable to move and lift heavy objects, such as furniture, was unable to stand or walk for prolonged periods of time, and was laid off from his job at a warehouse, because he was unable to perform his duties; and (5) an August 2010 Social Security Administration decision which concluded that the Veteran's orthopedic issues, including his knees and low back, prevented him from walking or standing for any appreciable length of time and made him incapable of even a sedentary residual functional capacity.    

Based on the evidence discussed above, suggesting that the Veteran is unable to work due to his service-connected disabilities, the Board finds that a remand is warranted in order for the AOJ to refer the Veteran's TDIU claim for extraschedular consideration in the first instance for the appeal period prior to June 23, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer this case to the Director of Compensation and Pension Service for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the appeal period prior to June 24, 2011.  The claims folder and a copy of this REMAND should be provided to the Director of Compensation and Pension. 

2.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


